[Cite as State v. Johnson, 2019-Ohio-445.]



                                   IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                         MADISON COUNTY




STATE OF OHIO,                                     :
                                                               CASE NO. CA2018-07-021
        Plaintiff-Appellee,                        :
                                                                    JUDGMENT ENTRY
   - vs -                                          :               (Accelerated Calendar)

RONALD G. JOHNSON,                                 :

        Defendant-Appellant.                       :



   CRIMINAL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                       Case No. 2007CR-02-018


        {¶ 1} This cause is an accelerated appeal arising out of the Madison County

Court of Common Pleas.1 In 2007, appellant, Ronald G. Johnson, was sentenced to a

two-year prison term in Madison County Court of Common Pleas Case No. 2007CR-02-

018 and a two-year prison term in Madison County Court of Common Pleas Case No.

2007CR-03-038. The sentences were ordered to be served consecutively to one

another as well as consecutively to a seven- to 25-year indefinite prison sentence

previously imposed on appellant in Montgomery County. Appellant did not directly

appeal his Madison County convictions or sentences. Starting in 2012, appellant began

filing multiple motions seeking a "recalculation" of his sentence, arguing that the

sentences imposed in his Madison County cases should have been added to the end of




1. Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.
                                                              Madison CA2018-07-021

the minimum portion of the indefinite sentence imposed in the Montgomery County

case, rather than added at the maximum end. Appellant's motions were denied by the

trial court in 2012, 2013, and 2015. On July 2, 2018, appellant filed a Motion to Vacate

Judgment on Consecutive Term Served, once again seeking to challenge his sentence.

The trial court denied appellant's petition, finding the arguments barred by the doctrine

of res judicata.

       {¶ 2} Appellant's sole assignment of error challenging the denial of his motion to

vacate judgment is overruled on the basis of State v. Snead, 12th Dist. Clermont No.

CA2014-01-014, 2014-Ohio-2895, ¶ 18-19.           The trial court properly determined

appellant's arguments are barred under the doctrine of res judicata, as such arguments

were previously raised and addressed in prior decisions. Furthermore, to the extent

appellant argues he is entitled to postconviction relief under R.C. 2953.21 and 2953.23,

we find his arguments to be without merit as his petition is untimely and his arguments

relate only to sentencing issues rather than addressing issues relating to guilt. As this

court has previously recognized, "[t]he plain language of R.C. 2953.23(A)(1)(b) extends

only to trial error and does not extend to sentencing errors, except for those occurring

within the capital punishment context." State v. Keith, 12th Dist. Butler No. CA2013-07-

131, 2014-Ohio-169, ¶ 17; State v. Moore, 12th Dist. Clermont No. CA2005-07-071,

2006-Ohio-1897, ¶ 13. Appellant's sole assignment of error is, therefore overruled.

       {¶ 3} Judgment affirmed.

       {¶ 4} Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority

and will not be published in any form. A certified copy of this Judgment Entry shall

constitute the mandate pursuant to App.R. 27.

       {¶ 5} Costs to be taxed in compliance with App.R. 24.



                                           -2-
                  Madison CA2018-07-021




__________________________________
Robert A. Hendrickson, Presiding Judge


__________________________________
Stephen W. Powell, Judge


__________________________________
Robert P. Ringland, Judge




  -3-